Citation Nr: 1017349	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to 
February 1992, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision by the RO in Columbia, South 
Carolina that in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right ankle disability.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in March 2010.

The issue of whether there was clear and unmistakable error 
(CUE) in a December 1992 decision that denied service 
connection for tinnitus and a right ankle disability has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See December 1995 
memorandum from the Veteran's representative.  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.   This issue was 
previously referred to the RO in a July 1997 Board decision.

Although an August 1997 RO decision refers to the July 1997 
Board decision, a copy of the Board's 1997 decision was not 
associated with the claims file when it was received at the 
Board in connection with the instant appeal.  The Board also 
notes that in his January 2009 VA Form 9, the Veteran 
asserted that despite the Columbia RO having jurisdiction of 
his file, he still receives communications from the San Diego 
RO (which had jurisdiction of his claims file until 1994).



FINDINGS OF FACT

1.  The RO denied service connection for a right ankle 
disability in a December 1992 rating decision and properly 
notified the Veteran, who did not appeal that decision.

2.  Some of the evidence received since the December 1992 
rating decision is not cumulative or redundant of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  Residuals of a right ankle sprain are shown as likely as 
not to be due to an injury during a period of active duty for 
training in May 1994.


CONCLUSIONS OF LAW

1.  New and material evidence having been received; the claim 
for entitlement to service connection for a right ankle 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, residuals of a right ankle sprain were incurred during 
active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In view of the Board's favorable disposition of this appeal, 
all notification and development action needed to fairly 
adjudicate this appeal has been accomplished.


New and Material Evidence 

The Veteran's initial claim for service connection for a 
right ankle disability was previously denied by the RO in a 
December 1992 rating decision.  The RO found that there was 
no current disability of the right ankle.  The Veteran did 
not appeal this decision, and such decision is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the determination reached by the RO in the 
instant appeal, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, the 
initial question before the Board is whether new and material 
evidence has been presented.

The evidence of record at the time of the RO's December 1992 
rating decision included the Veteran's service treatment 
records which reflect treatment for a right ankle sprain in 
late July 1987, incurred while playing basketball.  He 
received physical therapy.  In a February 1992 report of 
medical history, the Veteran reported a history of a right 
ankle sprain in 1987.  On discharge examination in February 
1992, the Veteran's lower extremities were clinically normal.  
Also of record at the time of the December 1992 rating 
decision was a report of a June 1992 VA examination which 
noted that the Veteran gave a history of a right ankle sprain 
in 1988 while playing basketball.  On examination of his 
right ankle, there was no swelling, deformity, or 
subluxation, and range of motion of the right ankle was equal 
to range of motion in the left ankle.  There was no pain on 
range of motion.  A June 1992 VA X-ray study was within 
normal limits.  The diagnosis was right ankle sprain, healed 
with minimal residuals.  

In May 2005 the Veteran filed an application to reopen his 
previously denied claim for service connection for a right 
ankle disability.  He reports that he has had multiple right 
ankle sprains, including during active service and active 
duty for training.  During the course of the appeal he has 
submitted private medical records reflecting treatment for a 
right ankle disability since 1995.  Additional evidence 
received since the prior decision also includes additional 
service treatment records from subsequent periods of reserve 
service (i.e., dated after the December 1992 RO decision); 
such records reflect that the Veteran sprained his right 
ankle in May 1994.  Also of record is a report of a March 
1996 VA examination which reflects that the Veteran reported 
that he sprained his right ankle in 1988 and 1989.  The 
examiner noted that a clinical examination showed 
instability, and an X-ray study showed very mild degenerative 
changes.  In March 2005, the Veteran underwent right ankle 
surgery; the postoperative diagnosis was right ankle 
synovitis, instability and peroneal tendon tear.  A report of 
a June 2005 VA examination reflects that the examiner 
diagnosed recent right ankle surgery for torn ligaments 
subsequent to a 2000 non-service-related injury.  He opined 
that it was at least as likely as not that the condition was 
to some extent secondary to the "prior surgical injury he 
had while on active reserves in 1989."

Upon review of the record, the Board finds that some of the 
evidence received since the December 1992 rating decision is 
new and material.  Specifically, the medical evidence now 
shows that the Veteran currently has a right ankle 
disability, which was the basis for the RO's prior denial.  
Thus, this evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Since the claim has been reopened, service connection for a 
right ankle disability is to be reviewed based on all the 
evidence of record.  Manio, supra.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" is defined as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  Service 
connection is available for injuries, and not diseases, 
sustained on inactive duty for training.  See Brooks v. 
Brown, 5 Vet. App. 484 (1993).  Thus, service connection may 
be established for disability resulting from injuries or 
diseases incurred during active duty or ADT, or from injuries 
incurred in IDT.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In statements dated in February 2006 and June 2007, the 
Veteran contended that he injured his right ankle during ADT 
in May 1994, when he jumped off a flatbed car.  He said the 
U.S. Navy paid for the medical expenses resulting from 
private treatment for his right ankle injury.  He asserts 
that he has had a right ankle disability ever since the May 
1994 injury.

As noted above, the Veteran's service treatment records from 
his 1982-1992 period of active duty reflects that he was 
treated for a right ankle sprain during active service in 
late July 1987, incurred while playing basketball.  X-ray 
studies showed no fracture.  He was diagnosed with a grade 2 
right ankle inversion ankle sprain, and received physical 
therapy.  In October 1987, the Veteran walked with a normal 
gait, pain was 1 out of 10 only in the morning, and there 
were no problems with ankle locking or limited strength.  On 
examination, there was decreased edema, increased range of 
motion, and increased strength, and he was discharged from 
physical therapy.  Subsequent service treatment records from 
his period of active duty are negative for right ankle 
complaints.  In a February 1992 report of medical history, 
the Veteran reported a history of a right ankle sprain in 
1987.  On discharge examination in February 1992, the 
Veteran's lower extremities were normal.  

A June 1992 VA examination reflects that the Veteran gave a 
history of a right ankle sprain in 1988 while playing 
basketball.  On examination of his right ankle, there was no 
swelling, deformity, or subluxation, and range of motion of 
the right ankle was equal to range of motion in the left 
ankle.  There was no pain on range of motion.  A June 1992 VA 
X-ray study was within normal limits.  The diagnosis was 
right ankle sprain, healed with minimal residuals.

Service treatment records from the Veteran's subsequent 
service in the Navy Reserve reflect that on medical 
examination in November 1992, the Veteran's lower extremities 
were normal.  

Service personnel records from the U.S. Naval Reserve reflect 
that the Veteran was ordered to ADT from May 7, 1994 to May 
20, 1994.

On May 16, 1994, the Veteran was seen for complaints of right 
ankle pain after stepping off a stack of boards approximately 
4 inches high.  It was noted that the Veteran had a history 
of multiple right ankle sprains.  An X-ray study was negative 
for fracture, and the diagnostic assessment was an acute 
right ankle sprain.

A February 1995 private medical record from a physical 
therapist, L.I., reflects that the Veteran reported that he 
first sprained his right ankle about six years ago, and had 
continuing difficulty since that time.  His most recent 
sprain was about one year ago.  The diagnosis was chronic 
ankle pain and tightness secondary to old ankle sprain.

Private medical records dated from March 1995 to November 
1995 from J.D.S., MD, reflect that the Veteran had been 
referred by Dr. C. for right ankle complaints.  Notes dated 
in July, August, and September 1995 reflect that the 
Veteran's private medical records had been faxed to the U.S. 
Navy Reserves at the Veteran's request, and in fact a copy of 
Dr. S.'s records is also found within his service treatment 
records.  In early September 1995, the Veteran underwent 
arthroscopic surgery of his right ankle.

A May 1995 service treatment record shows that the Veteran 
reported that he had a severe right ankle sprain one year 
ago, had persistent pain and swelling, and was seeing an 
orthopedic doctor.  A November 1995 note reflects that the 
Veteran had arthroscopic right ankle surgery in September 
1995 with resolution of pain.  A March 1996 service treatment 
record indicates that that the Veteran had no sequelae from 
an ankle injury, and was fully qualified for duty.  It was 
noted that a determination of entitlement to notice of 
eligibility (NOE) benefits was pending.  The physician 
stated, "NOE pending. Occurred on AT."  A June 1996 
certification reflects that the Veteran reported that he had 
an ankle injury in May 1994.  The following handwritten 
notation was included:  "NOE issued.  Injury resolved."  
The Veteran was found to be physically qualified to perform 
active duty training.

A report of a March 1996 VA examination reflects that the 
Veteran reported that he sprained his right ankle in 1988 and 
1989.  The examiner noted that a clinical examination showed 
instability, and an X-ray study showed very mild degenerative 
changes.  

A November 1998 service medical examination reflects that the 
Veteran's lower extremities were listed as normal.  In a 
November 1998 report of medical history, the Veteran did not 
report any ankle complaints.  On periodic physical 
examination in November 2002, the Veteran said he was 
recovering from a mild right ankle sprain.

A private March 2005 magnetic resonance imaging (MRI) scan of 
the Veteran's right ankle showed a tear of the peroneal 
brevis tendon and a suggestion of ligamentous injury.  The 
examiner noted that some of the findings suggested an older 
traumatic injury.

Private medical records reflect that in March 2005, the 
Veteran underwent right ankle surgery; the postoperative 
diagnosis was right ankle synovitis, instability and peroneal 
tendon tear.  

A June 2005 VA examination report reflects that the Veteran 
reported that he had a right ankle sprain in service and 
subsequently in "1995" while on "active duty with the 
reserves," and a second sprain which led to a surgical 
repair and some degree of ligament damage.  He reportedly 
reinjured the right ankle in 2000 with significant increase 
in his symptomatology which eventually led to reconstruction 
surgery in March 2005.  A June 2005 X-ray study of the right 
ankle showed swelling around the lateral malleolus, and 
minimal irregularity of the medial malleolus which was felt 
to be degenerative in nature.  The examiner diagnosed recent 
right ankle surgery for torn ligaments subsequent to a 2000 
non-service-related injury.  He opined that it was at least 
as likely as not that the condition was to some extent 
secondary to the "prior surgical injury he had while on 
active reserves in 1989."  

It does not appear that the 2005 VA examiner reviewed the 
Veteran's service treatment records.  Moreover, although he 
relates part of the current right ankle disability to an 
injury while the Veteran was in the "active reserves" in 
1989, this is factually incorrect, as the Veteran was not 
injured in 1989 and was not in the Navy Reserve at that time.

However, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the service treatment records 
from the Veteran's service in the Navy Reserve clearly show 
that he injured his right ankle during a period of ADT, and 
that he required extensive orthopedic care after that injury, 
including surgery in September 1995.  In view of the totality 
of the evidence, including the service treatment records, the 
available reserve service personnel records, the Veteran's 
current complaints, and the objective findings in the March 
1996 VA examination report, the Board finds that residuals of 
a right ankle sprain were as likely as not incurred due to an 
injury during a period of ADT during the Veteran's service in 
the Navy reserve in May 1994.  Consequently, the Board finds 
that the evidence of record is at least in equipoise, and 
therefore, affording the Veteran the benefit of the doubt, 
service connection for residuals of a right ankle sprain is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.



ORDER

As new and material evidence has been received, the claim for 
service connection for a right ankle disability is reopened.

Service connection for residuals of a right ankle sprain is 
granted.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


